DETAILED ACTION
This office action is in response to the amendment filed January 31, 2022 in which claims 4-7 are presented for examination and claims 1-3 and 8-11 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 5, and 7 are allowed.

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn in view of currently filed replacement drawings.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Objections 4-6 should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive as to claims 4 and 5 but not persuasive as to claim 6, which stands objected to on updated bases (see below).  Therefore, the objection to claims 4 and 5 is withdrawn but the objection to claim 6 is maintained.

Applicant’s Third Argument:  Rejection of claims 4-7 under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Claim Objections
Claim 6 is objected to because of the following informalities:  Line 4 of claim 6 includes the typographical error “an top end,” which should be amended to recite “a top end.”  
Claim 6 is objected to because of the following informalities:  Lines 6-8 of claim 6 recite the limitation “… at least two clamping grooves, one end of the fastener is clamped in the clamping groove, another end is clamped outside of the clamping groove.”  However, for further clarity, Examiner respectfully suggests that this limitation be amended to recite “…at least two clamping grooves, one end of the fastener is clamped in one of the clamping grooves, another end is clamped outside of the clamping grooves.”
Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to claim 6 (see above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732